PER CURIAM.
This cause is before the Court on appeal from the judgment of the Circuit Court, Duval County, adjudicating Defendant guilty after trial by jury of robbery by use of a firearm and sentencing him to thirty (30) years imprisonment. The public defender has filed an “Anders’ Brief”1 and by Order of this Court, Defendant was allowed additional time within which to file such brief on his own behalf as he deemed advisable.
Review of the briefs and the transcript and record of the proceedings below reveal no error.
Accordingly, judgment below is AFFIRMED.
BOYER, Acting C. J., and MILLS and BOOTH, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).